Citation Nr: 1339193	
Decision Date: 11/27/13    Archive Date: 12/13/13

DOCKET NO.  07-34 970	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUES

1.  Entitlement to service connection for irritable bowel syndrome (IBS), to include as secondary to service-connected posttraumatic stress disorder (PTSD).

2.  Entitlement to service connection for sexual dysfunction, to include as secondary to service-connected PTSD.  

3.  Entitlement to a total disability rating based on individual unemployability due to service-connected disability (TDIU).


REPRESENTATION

Appellant represented by:	John S. Berry, Attorney


ATTORNEY FOR THE BOARD

Nadine W. Benjamin, Counsel


INTRODUCTION

The Veteran served on active duty from March 1967 to March 1969.  

This appeal arises from a rating decision of the Department of Veterans Affairs (VA) regional office (RO) in Lincoln, Nebraska.  

In response to a November 2010 Memorandum Decision of the United States Court of Appeals for Veterans Claims (Court), the Board of Veterans' Appeals (Board), in December 2011, remanded the service connection issues listed on the title page to the RO for additional consideration on whether the Veteran's IBS and sexual dysfunction were causally related to his service-connected PTSD, to include consideration of medical treatise evidence submitted on behalf of the veteran.  In the December 2011 remand, the Board also remanded the issue of entitlement to an initial compensable evaluation for service-connected post-operative scarring, status post coronary artery bypass graft, for the limited purpose of having the RO issue a statement of the case (SOC) in response to a notice of disagreement (NOD) which had been received with regard to that initial rating.  See Manlincon v. West, 12 Vet. App. 238 (1999).  However, the Board notes that a November 2011 rating decision had granted a 10 percent rating from September 25, 2007 through April 6, 2008, a 100 percent rating from April 7, 2008 through March 31, 2009, and a 10 percent rating beginning April 1, 2009.  Because the Veteran was granted an increased rating for his service-connected post-operative scarring, status post coronary artery bypass graft, and only included the issues of entitlement to service connection for IBS and sexual dysfunction in his June 2012 VA Form 21-4138, Statement in Support of Claim, the Board concludes that the issue of entitlement to an initial evaluation in excess of 10 percent for service-connected post-operative scarring, status post coronary artery bypass graft, is no longer part of the Veteran's current appeal.

A claim for TDIU was received by VA in July 2011.  A November 2011 rating decision denied TDIU, and a NOD was received in March 2012.  A SOC was issued in May 2012, and a substantive appeal was received in June 2012.  Consequently, this issue is part of the Veteran's current appeal.  In October 2012, the Board denied the service connection claims and remanded the TDIU claim.  The Veteran appealed the denials to the Court, and in a March 2013 Order, the Court granted a joint motion of the parties and remanded the claim for action consistent with the joint motion.  The TDIU issue has been returned to the Board following completion of the Remand directives.  Thus the issues currently before the Board are as noted on the first page of this decision.  

The appeal is REMANDED to the Department of Veterans Affairs Regional Office.  VA will notify the appellant if further action is required.


REMAND

Reasons for Remand: to obtain a VA examination and nexus opinions. 

Regarding the service connection issues, the Veteran, through his attorney, submitted evidence in support of the claims consisting of information on medications that the Veteran has been prescribed.  The evidence was accompanied by a statement indicating that the Veteran did not waive consideration by the agency of original jurisdiction (AOJ) and requesting that the Board remand the case back to the AOJ for review of the additional evidence.  Because this evidence is pertinent, was received after the most recent supplemental statement of the case (SSOC), and the appellant did not waive RO consideration of this evidence, a remand is required for RO review of this evidence.  38 C.F.R. § 20.1304(c) (2013).

Additionally the joint motion indicates that when the Veteran was examined by VA in April 2012, the examiner did not adequately address whether drugs taken for treatment of the service-connected PTSD proximately caused or aggravated the Veteran's sexual dysfunction or whether the PTSD medications caused or aggravated his IBS.  It was noted that the examination did not comply with the Board's mandates in its December 2011 Remand requesting the examiner address whether PTSD drugs caused or aggravated the sexual dysfunction and whether the PTSD medications caused or aggravated the IBS.  

The Board directed that the Veteran be evaluated under clearly specified conditions and that specific questions be answered by the examiners regarding the disorders on appeal.  As the orders of the Board in the remand were not adequately followed or addressed, another remand of this claim is necessary to ensure compliance with the prior Board remand directives.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  

Additionally, the joint motion noted that while the examiner found the sexual dysfunction was not caused or aggravated by PTSD medication, the rationale did not address the effect of any currently prescribed medication, or if the prior use of Lorazepam had any effect on his claimed sexual dysfunction.  The joint remand also indicated that the April 2012 examiner did not address whether the PTSD medication caused or aggravated the claimed IBS.  

When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  

Since the development being requested may reveal entitlement to a TDIU, the claim for assignment of a TDIU is inextricably intertwined with the remanded issue and must be deferred and reconsidered on remand.  Harris v. Derwinski, 1 Vet. App. 180, 183 (1991).  

Accordingly, the case is REMANDED for the following action:

1.  The RO must contact the Veteran and afford him the opportunity to identify or submit any additional pertinent evidence in support of his claims.  Based on his response, the RO must attempt to procure copies of all records which have not previously been obtained from identified treatment sources.  All attempts to secure this evidence must be documented in the claims file by the RO.  If, after making reasonable efforts to obtain named records the RO is unable to secure same, the RO must notify the Veteran and (a) identify the specific records the RO is unable to obtain; (b) briefly explain the efforts that the RO made to obtain those records; (c) describe any further action to be taken by the RO with respect to the claim; and (d) that he is ultimately responsible for providing the evidence.  The Veteran must then be given an opportunity to respond.

2.  The Veteran must be afforded the appropriate VA examination to determine the etiology of the Veteran's sexual dysfunction and IBS.  The examiner must review the claims file and all relevant electronic medical records.  Any necessary tests should be performed.  

Based on the clinical examination, a review of the evidence of record, and with consideration of the Veteran's statements, the examiner must state whether it is at least as likely as not that sexual dysfunction or IBS is related to the Veteran's military service.  The examiner should also opine whether the sexual dysfunction or IBS is due to or aggravated by the service-connected PTSD.  This must include whether any medication he is taking or previously took for his service-connected PTSD is related to his current complaints of sexual dysfunction or IBS.  All pertinent symptomatology and findings must be reported in detail.  

The claims file and all pertinent electronic medical records must be made available to the examiner and reviewed.  The examiner must specifically consider and address the five articles that the Veteran submitted in October 2011; "Sexual Dysfunction in Combat Veterans with PTSD," "Sexual Dysfunction in Male PTSD Patients," "Preliminary Evaluation of Sexual Problems in Combat Veterans with PTSD," "Sexual Dysfunction Related to Alprazolam," and "Management of and Counseling for Psychotropic Drug-Induced Sexual Dysfunction."

A complete rationale for all opinions must be provided.  

If the examiner cannot provide the requested opinion without resorting to speculation, it must be so stated, and the examiner must provide the reasons why an opinion would require speculation.  The examiner must indicate whether there was any further need for information or testing necessary to make a determination.  Additionally, the examiner must indicate whether any opinion could not be rendered due to limitations of knowledge in the medical community at large and not those of the particular examiner.  

3.  The RO must notify the Veteran that it is his responsibility to report for the examinations and to cooperate in the development of the claims.  The consequences for failure to report for a VA examination without good cause may include denial of the claims.  38 C.F.R. §§ 3.158, 3.655 (2013).  In the event that the Veteran does not report for the aforementioned examination, documentation must be obtained which shows that notice scheduling the examination was sent to the last known address.  It must also be indicated whether any notice that was sent was returned as undeliverable.

4.  After the development requested has been completed, the RO must review the examination report to ensure that it is in complete compliance with the directives of this Remand.  If the report is deficient in any manner, the RO must implement corrective procedures at once.  

5.  After completing the above actions, and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the Veteran's claims must be readjudicated.  If any benefit sought on appeal remains denied, the Veteran and his representative must be furnished a supplemental statement of the case and be given the opportunity to respond thereto.  The appeal must then be returned to the Board for appellate review.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).


